   Case 2:14-cr-00007-KM Document 37 Filed 02/09/21 Page 1 of 4 PageID: 79




                     UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
_________________________________________
                                          :
UNITED STATES OF AMERICA                  :
                                          : Crim. No. 14-00007 (KM)
            v.                            :
                                          :
JEFFREY LAUREANO,                         : MEMORANDUM & ORDER
                                          :
            Defendant.                    :
_________________________________________ :

      Mr. Laureano pled guilty to conspiracy to distribute in excess of 100
grams of heroin, in violation of 21 U.S.C. § 846. On July 31, 2014, the Court
sentenced Mr. Laureano to 64 months’ imprisonment and 4 years’ supervised
release. After completing his term of imprisonment, he commenced his 4 year
term of supervised release on August 9, 2018. Now before the Court Mr.
Laureano’s motion (DE 35), pursuant to 18 U.S.C. § 3583(e), for early
termination of his term of supervised release. For the reasons stated herein,
the motion is denied.
      The threshold issue is waiver. The plea agreement provided that Mr.
Laureano would be required to serve a term of supervised release of at least 4
years; indeed, 4 years is the statutory minimum. 21 U.S.C. § 841(b)(1)(B). The
plea agreement contains a waiver provision, under which Mr. Laureano waived
““the right to file any appeal, any collateral attack, or any other writ or motion .
. . which challenges the sentence imposed by the sentencing court if that
sentence falls within or below the Guidelines range that results from the agreed
total Guidelines offense level of 27.” Plea Agreement 9 at ¶ 12.
      To be enforceable, such a waiver in a plea agreement must meet three
criteria: that “ (1) [] the issues [defendant] pursues on appeal fall within the scope
of his appellate waiver and (2) that he knowingly and voluntarily agreed to the
appellate waiver, unless (3) enforcing the waiver would work a miscarriage of
justice.” United States v. Damon, 933 F.3d 269, 272 (3d Cir. 2019) (quoting
United States v. Corso, 549 F.3d 921, 927 (3d Cir. 2008)).
      Case 2:14-cr-00007-KM Document 37 Filed 02/09/21 Page 2 of 4 PageID: 80




        Here, the issues fall within the scope of the waiver. Mr. Laureano was
sentenced in accordance with the plea agreement, at an offense level of 27 or
below. With the government’s consent, he was granted a downward variance to
level 25, in anticipation of an amendment to the Sentencing Guidelines. 1 The
court ensured that Mr. Laureano entered into the plea knowingly and
voluntarily, conducting a full Rule 11 colloquy. He does not contend otherwise;
he seeks only a discretionary termination of supervised release. There is no
danger of a miscarriage of justice. Mr. Laureano obtained the benefits of his plea
agreement, including reductions in his offense level. On this motion, he points
to such factors as his record of compliance, but his application presents, at most,
a judgment call.
        Damon upheld the district court’s enforcement of just such a waiver to bar
that defendant’s post-imprisonment motion, pursuant to 18 U.S.C. § 3583, to
shorten his term of supervised release. I do the same.
        Even setting aside the waiver, however, I would deny the application. As
relevant here, the statute provides as follows:
        (e) Modification of Conditions or Revocation.—The court may, after
        considering the factors set forth in section 3553(a)(1), (a)(2)(B),
        (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)—

        (1) terminate a term of supervised release and discharge the
        defendant released at any time after the expiration of one year of
        supervised release, pursuant to the provisions of the Federal Rules
        of Criminal Procedure relating to the modification of probation, if it
        is satisfied that such action is warranted by the conduct of the
        defendant released and the interest of justice . . . .

18 U.S.C. § 3583(e). The court need not make detailed findings as to each
of the § 3553(a) factors, but must indicate that it has considered them.
See United States v. Melvin, 978 F.3d 49, 52–53 (3d Cir. 2020). I have done
so.



1     In fact, the court further varied downward from the imprisonment range of 70
to 87 months when it imposed its 64 month sentence.

                                          2
    Case 2:14-cr-00007-KM Document 37 Filed 02/09/21 Page 3 of 4 PageID: 81




      My denial of this motion rests, in part, on the nature of the offense,
and the need for a sentence that reflects the seriousness of the offense,
promotes respect for the law, and provides deterrence. The offense
conduct consisted of Mr. Laureno’s transportation of some 797 grams of
heroin from the Bronx to Newark. I also considered Mr. Laureno’s
personal characteristics and criminal history, which included driving
under the influence and passing of counterfeit money. In imposing a
somewhat lenient, below-guidelines sentence, I considered it as part of a
package that would include a four-year term of supervision to help
guarantee that he would not repeat his criminal conduct. It was that
entire package that, in my judgment, prevented the sentence from
creating a disparity with those of similarly situated defendants. 2

      Mr. Laureano’s arguments do not convince me otherwise. He
stresses that he has served nearly 2 ½ years of his supervised release term;
his compliance has been good; he has maintained employment; and
termination of supervision would permit him to pursue further
employment opportunities outside of his home state of New York. These
factors are commendable, but insufficient to outweigh the considerations
outlined above. At the time of sentencing, I considered the sentence to be
the minimum necessary to meet the goals of sentencing, and I still do. I
am not convinced that no further supervision is required. To the extent
supervision may be interfering with such worthy rehabilitative goals as
maintenance of employment, Mr. Laureano may request that his
supervising officer relax individual conditions.




2     Indeed, the 4-year term is consistent with a Congressional judgment that this is
the minimum required for an offense involving 100 grams or more of heroin. See 21
U.S.C. § 841(b)(1)(B). The term is phrased as a mandatory minimum. I will assume it
does not preclude a § 3583 motion for reduction like this one. See Damon, 933 F.3d at
275 n.3 (declining to decide the issue).

                                          3
   Case 2:14-cr-00007-KM Document 37 Filed 02/09/21 Page 4 of 4 PageID: 82




                                   ORDER
      IT IS THEREFORE this 9th day of February, 2021,

      ORDERED that the defendant’s motion (DE 35), pursuant to 18 U.S.C. §

3583(e), to terminate his term of supervised release, is DENIED.



                                                 /s/ Kevin McNulty
                                                 ______________________________
                                                 KEVIN MCNULTY
                                                 United States District Judge




                                       4
